Citation Nr: 1225938	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO. 09-06 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from May 13, 1986, to June 20, 1986.

The appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Veterans Law Judge at a June 2007 videoconference hearing conducted between the RO and the Board Central Office. A transcript of that hearing is contained in the claims file. 
 
The Board in September 2007 denied the claim for service connection for a back disorder. Upon appeal of that decision, the United States Court of Appeals for Veterans Claims (Court) in February 2009 granted a January 2009 Joint Motion for Remand, and thereby vacated that Board decision and remanded the case for additional development. 

The Board in May 2009 remanded the case including to afford the Veteran the opportunity to obtain an authorized representative. 

The Board in September 2011 issued a new decision denying the claim. The Board also then denied potentially related claims of Clear and Unmistakable Error (CUE) prior decisions in January 1987 and August 1987. Because those CUE denials remain undisturbed, they are not relevant to the present adjudication. The Court by a March 2012 Order granted a March 2012 Joint Motion for Remand, and thereby vacated that portion of the Board's September 2011 decision denying service connection for a back disorder. The case accordingly returns to the Board for actions consistent with that March 2012 Joint Motion for Remand. 
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Clear and unmistakable evidence establishes that the Veteran had a back disorder, spondylolysis and spondylolisthesis, prior to service. 

2. It is shown by clear and unmistakable evidence that the Veteran's back disorder was not aggravated (permanently increased in severity) during service.


CONCLUSION OF LAW

A back disorder was not incurred in active military service. 38 U.S.C.A. §§ 101(16), 1131, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.304, 3.306 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Supplemental Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed herein, has the Board identified any. 

VA has fulfilled the above requirements in this case for the claim for service connection for a back disorder. A VCAA notice letter was sent in April 2010. This letter addressed the claim adjudicated herein, prior to the RO's readjudication of the claim by a SSOC in January 2011. The Board finds that the VCAA letter adequately addressed the evidence required to support the claim. 

The VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate the claim. He was also told by this letter that it was ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

To whatever extent Dingess-type notice may have been deficient in this case, such deficiency would be harmless and moot, because the claim for service connection herein adjudicated is herein denied. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claim. Based on information provided by the Veteran, post-service treatment records were obtained from VA and private sources. The Veteran informed of multiple private sources of treatment, and appropriate evidentiary requests were sent to them. Records from all indicated medical facilities were sought, and all records received were associated with the claims file. SSA records were also obtained and associated with the claims file.

The Veteran was appropriately informed of records obtained, including by the appealed rating decision and by an SOC and SSOCs. He was thus, by implication or explicitly, also informed of records not obtained. He was also adequately informed of the importance of obtaining all relevant records, and of his ultimate responsibility to see that records are obtained in furtherance of his claim. In the absence of any report or indication of additional records not yet obtained relevant to the appealed claim, VA need not assist the Veteran in soliciting any additional records and need not seek to obtain any for association with the claims file prior to the Board's adjudication of the claim adjudicated herein. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examinations for compensation purposes in July 2004 (with addendum report in August 2004) and June 2006, and the examiners appropriately addressed the Veteran's claimed a back disorder. The July 2004 examiner address questions of direct service connection, failing to address questions of aggravation of pre-service disability. Accordingly, the June 2006 examination was obtained. The June 2006 examiner appropriately addressed the unlikelihood of a current back disability being related to injury in service or aggravation of pre-service disability in service. While the June 2006 VA examiner did not specifically address the standard of clear and unmistakable evidence that the Veteran's low back disorder was not aggravated in service, the Board does not find that this question needed to be posed to the examiner. Rather, the evidence from service, prior to service, and subsequent to service is already clear and unmistakable, in that competent and credible evidence of record clearly and unmistakably shows that the Veteran's pre-service low back disorder was not aggravated in service. A further medical opinion would not enhance this evidentiary status.

The Board finds that the June 2006 examiner sufficiently addressed, to the extent required for the Board's adjudication, the medical questions of diagnosis and causation as raised in this case for the Veteran's claimed sinusitis. The examiner supported his conclusions with analysis based on his review of the evidence of record, inclusive past examination and clinical findings and lay statements. This medical report with its findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination report and its findings and conclusions against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that the June 2006 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claim on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra. 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO or AMC has not pursued by query. Hence, the case presents no reasonable possibility that additional evidentiary requests would further the claim being decided herein. 38 U.S.C.A. § 5103A (a)(2) ; 38 C.F.R. § 3.159. 

The Veteran has addressed his claim by submitted statements and testimony before a Decision Review Officer as well as before the undersigned Veterans Law Judge. There has been no expressed indication that the Veteran desires a further opportunity to address his claim adjudicated herein. 

The Board also finds that the development required by the Board's May 2010 remand pertinent the claim currently on appeal has been substantially fulfilled. This included providing a VCAA letter, reopening the claim for service connection for a back disorder, and complying with Dingess notice requirements. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

In summary, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claims at issue on appeal. See ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 



II. General Laws and Regulations Governing Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2009 & Supp. 2011); 38 C.F.R. § 3.303 (2009). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Additionally, a medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 


III. Laws Governing Pre-Existing Conditions and the 
Presumption of Soundness

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111 , 1137 (West 2002). To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003); 70 Fed. Reg. 23 ,027 (May 4, 2005). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002). 

To satisfy the second requirement for rebutting the presumption of soundness, the Government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). The clear-and-unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004). 

For compensation purposes, the term "aggravation" has specific meaning, based on the controlling statute and regulation and judicial interpretation of the relevant law. A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the underlying disability underwent an increase in severity. Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a) . Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996).

If the presumption of soundness is not rebutted, the claim becomes one for service connection, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner, 370 F.3d at 1096. The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease). 


IV. Facts and Analysis

In this case, the Veteran's back disorder was not noted upon service entrance, and hence the presumption of soundness applies. 38 U.S.C.A. §§ 1111, 1137. The Board herein finds that clear and unmistakable evidence is presented both that the back disorder existed prior to service and was not aggravated in service, thereby overcoming the presumption of soundness. Id; 38 C.F.R. § 3.306. Finally, the presumption of soundness having been overcome, the Board finds that the evidence preponderates against pre-service back disability having been aggravated in service, and hence service connection is not warranted. 38 C.F.R. § 3.303. 

Private X-ray studies, dated in April 1984, before service, show that the Veteran had bilateral spondylolysis at level L5 (the fifth lumbar vertebra) and there was a grade I spondylolisthesis of vertebra L5 on S1 (the first sacral segment). 

In 1984, X-ray studies revealed bilateral spondylolysis at level L5 and grade I spondylolisthesis of L5 on S1. An electromyogram study was also done at a private hospital in April 1984. It was interpreted as showing a very mild injury to the axons of the right L5 nerve root. The changes were compatible with very mild right L5 radiculopathy. 

The Veteran was again seen at the private hospital in September 1985. It was reported that he was 17 years old and, at age 12, had been injured by a car. He had had back pain since that time. He complained of back pain that came around the front midline and involved the costal cartilage. It bothered him at night, so he could not lay on his back or side without pain. It was noted that he had bilateral spondylolysis with grade I spondylolisthesis. Objectively, the Veteran had pain to palpation throughout his lower back. There was a full range of motion. The assessment was bilateral spondylolysis with grade I spondylolisthesis with persistent back pain. Physical therapy was recommended. 

The above records are competent because they were made by medical professionals. They are credible because they were made in the course of treating the Veteran for his physical complaints. 

In April 1986, the Veteran was provided a pre-service-entrance examination. He did not then report his childhood car accident, his back symptoms, or his back treatment in 1984 or 1985. To the question "Have you ever had or have you now: recurrent back pain?" the Veteran responded "No." To the question, "Have you ever been a patient in any type of hospital?" the Veteran only revealed hospitalization for right hand stitches. The examiner listed the Veteran's spine as normal, by the corresponding box checked on the examination form, which was consistent with the full range of motion noted by private physicians in 1985. 

The Veteran entered active service on May 13, 1986. On May 23, he was seen for a complaint of back pain. It was specified that there was no history of trauma. He specifically denied a history of low back pain and stated the onset was while doing physical training. He was noted to be mildly obese. There was a full range of motion without obvious deformity, edema, or ecchymosis. There was full flexion and extension. Point tenderness was found at the L2-3 region, bilaterally. There was no paravertebral spasm. Motor responses, straight leg raising, and heel to toe walking were normal. The assessments were mechanical low back pain and mild obesity. Treatment was recommended. 

The Veteran returned to the clinic on May 27, 1986, with continued low back pains. He explained that he wanted to leave the service because of his back. At this point, he gave a history of having low back pain for two years. He stated that he was unable to perform physical training due to pain in his lumbosacral spine. Objectively at the May 27, 1986 treatment, the Veteran's back presented with full range of motion and appeared normal. There was mild paravertebral tenderness at the L4-L5 level on the left and right sides. There was no palpable spasm or fasciculation. Straight leg raising was negative. Left and right motor responses and deep tendon reflexes were normal and symmetrical. Neurosensory responses were intact. The assessment was mechanical lumbosacral pain (static), chronic, EPTS (existed prior to service). It was noted that lumbosacral films were normal. 

The Veteran was seen at the orthopedic clinic on May 28, 1986. It was reported that he had hurt his back years ago playing football and had low back pain with push-ups. Objectively, there was full range of motion with no listing. Straight leg raising was negative. Deep tendon reflexes were intact. X-rays of the lumbosacral spine revealed bilateral spondylolysis at L5. It was determined that the Veteran was medically unfit. He was given a profile for no running or lifting. The diagnosis was mechanical low back pain. The physician expressed the opinion that the condition existed prior to service. 

The Veteran has contested the May 28, 1986 physician's opinion, asserting that he never played football, and submitting high school records to support that assertion. However, the service treatment records must in this case answer one question: was the pre-service back disorder aggravated during service, or does clear and unmistakable evidence support the position that they were not? 38 U.S.C.A. § 1111. The question of whether or not the Veteran played football prior to service is ultimately irrelevant to the question of aggravation of pre-service disability in service, except potentially to impeach the Veteran's credibility more so than the Board otherwise finds the Veteran's credibility impeached by contradictory evidence, as discussed below. Specifically, a January 1999 private physical therapy disability determination evaluation notes the Veteran's reported history neck pain ever since he had a football injury at the age of 17. As the Board as otherwise found ample evidence to discredit the narratives of the Veteran related to in-service aggravation of disability, the Board will not here further dwell on the question of pre-service football play.

A report of Entrance Physical Standards Board (EPSBD) Proceedings, DA Form 4707, was signed by the physician who conducted the May 28, 1986 examination as well as by another physician in the orthopedic services and the physician who was deputy commander for clinical services. It explained that after careful consideration of the medical records, laboratory findings, and medical examination, the board found that the Veteran was unfit for enlistment. The findings of the May 28 examination were discussed. It was recommended that the Veteran be separated from service. The physicians expressed the opinion that the back disorder existed prior to service and was not aggravated by service. The Veteran was assigned a permanent profile prohibiting running or lifting. 

The medical board report adequately explained the basis for an opinion that the condition existed before service. The examining doctor was an orthopedic specialist. He considered the Veteran's history of pre-service injury, and considered the nature of the disability as revealed by X-ray studies. The report considered the May 28, 1986 examination, which was essentially normal, except for complaints of pain. Because this opinion is based on history, X-rays, and examination, the Board finds it is competent and credible.

The record also contains a physical examination report dated June 13, 1986. The Veteran's back was found to be straight with muscle spasm and tenderness in the left paraspinal area. There was no motor or sensory abnormality. He had a normal stance and gait. Deep tendon reflexes were 1-2+ and symmetrical. The assessment was EPTS back disorder. 

The service treatment records show that the vertebral disorder that existed before service and do not show an increase in this disorder. They show symptoms in service and these were evaluated by medical experts and determined to be symptoms consistent with the pre-existing disorder and not with an increase in severity or additional disability. 

The Board has considered the Veteran's arguments relative to the service treatment records. He has argued that the assignment of a profile reflects aggravation in service. The EPSBD report does not explain why the doctors felt there was no aggravation but in stating that there was no aggravation when assigning a permanent profile it is clear that the doctors were not assigning a profile because of aggravation. Thus, the assignment of a profile in this case is not evidence of aggravation. 

The Veteran has also argued that the symptoms in service reflected aggravation. As discussed below, the Board discounts the credibility of the assertions of the Veteran in furtherance of his claim, and hence to the extent the Veteran makes these arguments as assertions of personal knowledge of aggravation in service, as evidence in furtherance of the claim, the Board finds the statements not credible and therefore not probative. To the extent he simply argues that the records from service, of themselves, serve as evidence of aggravation, the Board concludes to the contrary. Rather, the Board finds that the evidence of findings and conclusions of examiners in service, and the contradicted assertions of the Veteran of no pre-service disability (as reflected on the pre-service examination in April 1986 and the service treatment on May 23, 1986, with the Veteran on both occasions denying a prior history of a symptomatic back condition), reflect only credible evidence from service of a disability that existed prior to service and was symptomatic in service, without credible evidence and hence without probative evidence of further injury or aggravation in service. Layno. The Court has held symptoms of pre-service disability manifesting during service do not constitute aggravation. Rather, the underlying condition must have worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Here, the service treatment records show complaints of pain and related symptoms such as spasms and tenderness. The service treatment records, by themselves, do not show that the underlying structural disorder worsened or changed in anyway. Consequently, the Board must reject the Veteran's argument that aggravation was shown by the symptoms in service. 

In July 1986, after leaving active service, the Veteran claimed benefits for a back injury incurred from May 23 to 28 of that year. 

An August 1986 VA X-ray study was reported to show the vertebral bodies were normal in height, contour and alignment. Disk spaces were well maintained. There was reported to be no evidence of spondylolysis or spondylolisthesis. Apophyseal and sacroiliac joints were unremarkable. There was no fracture or dislocation. On the general medical examination, in August 1986, musculoskeletal findings were negative and the pertinent diagnosis was no medical examination diagnosis. 

The current claim was received in February 2004. In the claim, the Veteran reported that the injury happened when he was low crawling and a barrel rolled over his back. 

The Veteran was afforded a VA spine examination in July 2004. The examiner noted that the examination request said the claims folder was being sent, but he did not say that it was actually available or that he reviewed it. The Board is accordingly without knowledge as to whether or not that examiner had the claims file available or reviewed it. 

At the July 2004 examination, the Veteran denied sustaining a football injury prior to service. He stated that he had low back symptoms ever since an accident during the second week of basic training. He said he was low crawling on a pedestal, fell backwards, and twisted his back. He went to sick call and, on orthopedic evaluation, was found to have mechanical low back pain. He received an honorable discharge under medical circumstances. Current symptoms were reported to be constant pain in the lumbosacral area with pins and needles radiation to both lower extremities. He also complained of lack of endurance, fatigability, local warmth, stiffness, and weakness. It was also reported that he had been in two motor vehicle accidents since 1986, but had no progression or change in symptoms. 

Upon physical examination, the July 2004 examiner found no specific deformities. Restrictions of motion were measured. Motion was limited by painful stiffness. The Veteran verbalized and "gave rather dramatic facial grimacing and cogwheeling at the measurements [...] as well as very slow movement through the range of motion exercises to a very exaggerated degree." Neurologic examination was unremarkable. Deep tendon reflexes, and motor and sensory responses in the lower extremities were intact. The examiner diagnosed chronic strain of the lumbosacral spine of musculoligamentous origin. 

The July 2004 examiner clarified that his opinion was based on the Veteran's statements. Based on those statements, the examiner then concluded that it was at least as likely as not that the Veteran's in-service accident falling off a pedestal while low crawling in basic training resulted in the current low back condition. 

X-ray studies were subsequently obtained and reviewed. They showed partial sacralization of L5 and an otherwise normal lumbar spine. There was no change in the diagnosis. 

The RO subsequently asked that the claims folder be reviewed and an opinion rendered. The examiner who conducted the July 2004 VA spine examination reviewed the claims folder and provided an addendum opinion. This time, he specified that he reviewed the claims folder in its entirety, as well as the medical records, July 2004 examination report and X-ray studies. The physician expressed the following opinion in August 2004:

This Veteran appears to have had a preexisting back condition subsequent to a motor vehicle accident, as well as a history of chronic low back pain prior to his entrance. This did not coincide exactly with the medical history as portrayed by the Veteran during the examination. Subsequent to review the evidence of record in the claims file, as well as the Army position that the Veteran did not meet procurement standards, as well as his DD214 discharge reason that it was not due to a disability, the following medical opinion is provided. It is the opinion of this medical examiner that the Veteran's current back condition is less likely than not the result of the service incurred complaints that the Veteran described during the July 15, 2004 examination. It is more likely than not that the Veteran's long history of chronic back pain prior to his entrance resulted in a chronic low back musculo-ligamentous origin nature of back pain that the Veteran elected to leave the United States Army Service, and which has continued on and off as per the Veteran's verbalization during the exam of July 2004. The fact that the Veteran has not submitted a claim for a period of approximately 18 years after his very brief period of enlistment in the service lends a sense of concern as to the sincerity of his claim. 

The Board accepts the July 2004 examiner's August 2004 rejection of his earlier, July 2004 opinion that was based substantially on a history provided by the Veteran, which self-reported history the examiner found to be contradicted by past objective medical records as subsequently reviewed by the examiner. 

In June 2005, the Veteran had a hearing before a hearing officer at the RO. The Veteran then testified that his foot was run over by a car in 1979 or 1978. He added that he sought medical treatment for his legs in 1984, asserting that while the doctor may have said something about pain being generated from his back, he (the Veteran) could not remember what the doctor told him. The Veteran further testified that the first time in his life he could recall having back pain was when he was low crawling, fell backwards, and twisted his back. He stated that he had experienced back pain ever since. The Veteran also asserted that a 1989 motor vehicle accident involved his neck and shoulders, not his back. 

Private medical records were received in February 2006. Private physician's records show that, in March 2004, the Veteran fell while walking down steps. The next morning, he awoke with severe upper and lower back pain, as well as neck pain. A history was noted of fibromyalgia diagnosed in 2002, low back pain, degenerative joint disease in the back, scoliosis and other problems. The doctor noted pain in the lower back, upper back and neck, as well as cervical and lumbosacral myalgia. The assessment was a possible fibromyalgia. Subsequent notes reflect improving low back pain. In April 2004 it was noted that the Veteran had neck and back pain after a fall, but he also related that he had been in about five automobile accidents over the years and with associated chronic back pain. He also reportedly had muscle aches and pains from a history of fibromyalgia. 

In June 2004, a private physician saw the Veteran primarily for other complaints. The Veteran then presented with no low back pain. The examiner noted that the Veteran's fibromyalgia seemed to be fairly stable. In July 2004, the Veteran complained of a pins and needles sensation in his lower extremities all the time but mostly when lying down. He also complained of a history of fibromyalgia. Subsequent notes reflected low back pain and fibromyalgia. 

Medical records from the Social Security Administration (SSA) were received in April 2006. They show that the Veteran had back symptoms following an automobile accident in January 1998. X-rays in January 1998 disclosed bilateral spondylolysis at L5, which appeared to be long standing. There was no evidence of spondylolisthesis. These, including numerous private records, records reflected continued back complaints. 

Of these, a private orthopedic progress note, dated in February 1998, reflects the Veteran's report that his difficulties began with the January 1998 automobile accident. However, the Veteran then also revealed a history of prior low back pain and said he had been discharged from service due to scoliosis. The Veteran also then admitted to a 1989 automobile accident, but stated he had not had any back pain since then prior to the January 1998 accident. He complained of knee, shoulder, and low back pain. The low back pain was said to radiate into his legs. His spine was somewhat tender, flattened and straight. Range of motion was severely limited by pain. 

In June 1998, M. A. M., M.D. noted that a functional capacity evaluation had come back as invalid. The Veteran had 3/5 symptom exaggeration behaviors. Test protocols indicated that there was a non-organic component to his pain. Examination showed nothing had changed and his back continued to be sore. The assessment included non-organic pain syndrome secondary to work related injury and lumbar strain. 

In May 2004, Dr. N. A. N. wrote that the Veteran had been unable to obtain work because of chronic pain. The Veteran told the doctor that, during service, he fell hard on his back while repelling off a building. The pain did not subside and he was given a medical discharge. A 1989 accident compounded the problem and he had since had similar trauma on several occasions. The doctor did not endorse the Veteran's claimed history of injury in service. 

The SSA found the Veteran to be disabled. The most recent determination, dated in August 2004, shows he was disabled by disorder of the muscles, ligaments and fascia, and secondarily by affective or mood disorders. 

In a report dated in May 2006, S. B. F., M.D., reported that the Veteran told him that he had back pain since an injury in service when he was crawling on a pedestal and fell 9 feet. The doctor expressed the opinion, "I suppose fibromyalgia may be contributing a little bit to it, but he states he has had discomfort ever since the original injury back in 1986, so it is in my opinion that it is at least as likely as not that the Veteran's service incurred accident while in basic training, falling off a pedestal while he was doing some low crawling may have resulted in the present low back condition." 

The Veteran had another VA examination in June 2006 and the doctor was specifically asked to address the question of aggravation in service of a back disorder. The Veteran reported progressively worsening back pain since 1986. The claims folder was reviewed, as well as service treatment records and VA medical records. Physical examination was also performed. There was no obvious palpable spondylolisthesis or scoliotic deformity. There was no tenderness to firm palpation or paraspinal spasm. Range of motion was measured with a goniometer. Pain limited all movements. He was able to walk on his heels and toes. Sensation was intact. He had good strength. Deep tendon reflexes were 2+. The X-rays as read by the x-ray technician were assessed as normal. But upon a reading by the June 2006 examiner, the examiner concluded that they revealed partial sacralization of L5 and evidence of spondylosis at L5. 

The June 2006 VA examiner diagnosed chronic strain of the lumbosacral spine of muscular ligamentous origin with symptomatic spondylolysis of L5, which the examiner noted was diagnosed prior to enlistment. The examiner provided an opinion based on his review of the claims file, service treatment records, VA medical records and his experience and training as an orthopedic surgeon. He concluded that the Veteran's lumbar spine condition was not the result of aggravation of a pre-existing injury during service but was more likely due to unrelated etiology such as normal age progression, car accidents, falling down steps, etc. The physician explained that although the Veteran's spondylolysis was symptomatic during service that was common with spondylolysis. Also, whether he was involved in the military or any other activities common for a 17 year old boy to participate in, the doctor felt the symptomatology would have happened regardless. The doctor further explained that the normal progression of spondylolysis was as he had described: frequently becoming symptomatic with increases in activity during a young adult's life. Young adults with the condition would adjust their activities and pain would generally improve. The examiner noted the Veteran's report that he currently adjusted his activities to improve pain, consistent with this typical pattern. The examiner conclude that he would be resorting to mere speculation to state which of the Veteran's reported incidents had caused his back pain to persist. 

In October 2006, the Veteran testified before a hearing officer at the RO. The Veteran reported that he injured his back in service. He explained that what he referred to as a pedestal was like a wall with a porch-like structure attached to it. He said that when he fell, he twisted his body in a strange way. The medical corpsman simply reported it as an injury while doing "PT" (physical training). The Veteran testified that he fell on his back, twisting it. The hearing went on to discuss the service treatment records, pre-service medical records, and more recent medical reports. 

In a statement received in June 2007, the Veteran's daughter described his low back symptoms and related limitations. 

In June 2007, the Veteran was seen at a private orthopedic clinic for an opinion by A. N. A., M.D . The Veteran stated that he was alright and without any pain in his back until he hurt his back during a low crawl during training. He reported that he had increased pain in the lower back on at least 3 different injuries during basic training. He complained that he currently had low back pain with radiation into the left lower limb. He also reported fibromyalgia, as well as spondylolysis and spondylolisthesis. He gave a history of leg pain since age 12 when a car ran over his foot. A doctor told him his pain was mainly due to his spinal problems. He stated that he had not had pain or other symptoms for several months when he enlisted for service. He stated that during a low crawl exercise, he had a fall of several feet from a pedestal, landing on and twisting his back. He claimed that on at least 3 other occasions he had exacerbation of back and leg pain and went on sick call. He said that his back pain had continued since the injury in 1986. He reported two minor motor vehicle accidents in 1989 and 1998. The doctor reviewed private medical records from 1984, 1985, 1986, 1989 and 1998, as well as the reports of the July 2004, August 2004, and June 2006 VA examinations. The doctor noted that straight leg raising was limited to 30 degrees, bilaterally. There was tenderness to palpation and pain on range of motion testing. X-rays disclosed spondylolysis at L5 and grade I spondylolisthesis of vertebra L5. The doctor expressed the opinion that the condition existed before service. He explained that medical records made at a private hospital, before service, showed a diagnosis and treatment. The doctor was of the opinion that the condition was aggravated by service. 
In support of that position, the doctor pointed to the absence of substantial bone changes on X-rays before and after service. The second reason presented by the doctor was that the Veteran was asymptomatic before service. Thirdly, the Veteran became symptomatic during physical training. The examiner noted tenderness at L2-3, while the preexisting condition involved only L5-S1 spondylosis. Fourth, issuing a profile was interpreted as evidence of substantial aggravation. The doctor concluded that the alleged injury in service did exacerbate the pre-existing condition. The doctor noted that the opinion was based on information available to him, including history given by the examinee. 

The Board concludes that A.N.A.'s opinion is non-probative because it relies on inaccurate and non-credible factual premises. Reonal. These inaccurate and non-credible premises included that the Veteran was asymptomatic prior to service, whereas in fact the pre-service records clearly document that he had been symptomatic for a number of years prior to service; that the pre-existing condition at L5-S1 spondylosis, whereas in fact pre-service x-rays documented spondylolysis; that issuing a profile was interpreted as substantial aggravation, whereas in fact precisely to the contrary the profile issued in service was based on back disability, bilaterally spondylolysis, which was found to have existed prior to service without aggravation; and that he was injured in service, whereas in fact there is no credible evidence of injury in service.

In July 2007, the Veteran appeared for a video conference hearing and gave sworn testimony to the undersigned. The Veteran stated that he was injured three times in service. He testified that first injury involved a fall off a wall, backwards to a platform beneath, which he referred to as a pedestal, resulting in his falling on his back, twisting, and rolling over. He averred that he then went to sick call on June 23, 1986, as reflected in a report of his hurting his back doing physical training. He testified that he went on sick call on the 27th because they did not tell him what to do. He noted that he was given a permanent profile for no running or lifting. The Veteran further discussed his medical treatment during service and his examination after service. He averred that he had back symptoms since service and that he should have been rated as totally disabled since that time. 

Considering the evidence presented, the Board concludes that pre-service medical reports from private physicians, including X-ray studies, establish that the Veteran had bilateral spondylolysis at level L5 and grade I spondylolisthesis of L5 on S1 before he entered active service, and the Veteran's self-report to a treating physician at age 17 prior to service that he had ongoing back pain since being hit by a car at age 12, are clear and unmistakable evidence that the Veteran's back disorder existed prior to service. 38 U.S.C.A. §§ 1111, 1137.

Reviewing the Veteran's lay statements, the Board observes that the bulk of the Veteran's June 2005 testimony seeks to contradict contrary evidence of service and pre-service events. However, because the testimony is contradictory of objective records before and during service, it is not credible. Caluza. The Veteran's narrative at his June 2005 hearing that he was treated prior to service for his legs and not his back, and that he could recall no back difficulties prior to service, is contradicted by reliable pre-service medical records of prior back injury, of symptomatic back difficulties over several years prior to service, and of treatment for back disability prior to service. Also not credible are the Veteran's shifting narratives of the nature of injury to the back in service: his assertion in this February 2004 claim of back injury in service when he was low crawling and a barrel rolled over his back; his assertion upon treatment in May 2004 of injuring his back in service by falling while repelling off a building; his assertion upon July 2004 examination of falling from a pedestal and twisting and injuring his back; his assertion to A.N.A., M.D., in June 2007, of at least three different injuries during basic training (and his then also asserting that he had no back pain prior to service); and his perhaps most colorful assertion of in-service injury as provided to the undersigned in July 2007 testimony. 
At that hearing the Veteran sought to explain away discrepancies in these prior narratives. He testified that he had multiple injuries in service, with the first involving falling from a wall backwards onto a pedestal platform beneath, falling on his back, twisting, and rolling over. This narrative combines elements of all his prior assertions of in-service injury, appearing to leave out only the barrel from his February 2004 narrative. 

The Board concludes that the Veteran's assertions of in-service injury and of non-disability prior to service have been contradictory and either unsupported or contradicted by pre-service, service, and post-service objective medical findings. The Veteran's statements and testimony in furtherance of his claim are not credible and are hence non-probative in furtherance of his claim. Caluza; Layno. 

The Veteran's statements reflected in the above-documented February 1998 private orthopedic progress note - that he had no back pain over years until his 1998 automobile accident, and back pain following the accident - afford contradiction of his June 2005 testimony of back pain ever since service, and thereby serve to further impeach the Veteran's credibility. The Veteran's report at his June 2006 VA examination of progressively worsening back pain since 1986 is similarly contradicted by statements made at this February 1998 treatment.

Because the Board finds the Veteran's self-report of injuries to the low back in service not to be credible, they cannot serve to support the claim. Caluza. Medical records or medical opinions based on those non-credible narratives are similarly not probative. Reonal. The record contains no record of injury or aggravation of pre-service back disability in service other than the Veteran's assertions or records in service or post service in essence documenting these assertions. There is thus no credible evidence either of aggravation of back disability in service or of further injury to the back in service. Caluza; Reonal. Thus, while the Veteran is competent to address what he experienced in service and disability or symptoms of disability subject to lay observation, his absence of credibility as to essentially all his assertions supportive of his claim, as discussed in detail above, render all these assertions, particularly of aggravation of back disability in service or additional back injury in service, non-credible and hence non-probative. Jandreau; Layno; Caluza. 

Clear and unmistakable evidence, both obvious and manifest, in the form of documented findings upon treatment shortly after service entry, during service, and upon separation from service clearly and unmistakably finding a back disorder which existed prior to service without increase in severity or aggravation in service, without credible in-service or post-service documentation of any injury in service or increase in severity or aggravation of back disorder in service, with separation from service based upon unfitness due to pre-existing disability identified by objective medical findings shortly upon service entry, establishes by clear and unmistakable evidence that the Veteran's back disorder existed prior to service and did not permanently increase in severity during service and thus was not aggravated in service.  The relevant standard here, of clear and unmistakable evidence, is met for evidence showing existence prior to service and no increase in severity during service and thus no aggravation in service. This standard, which is not a standard of absolute certainty but rather a standard of clear and accurate and unmistakable evidence, clearly shown and not brought into question by any weight of credible or probative evidence of record. Medical statements supportive of an increase in severity of disability or aggravation of disability in service or raising a possibility or probability of aggravation in service are based on his non-credible self-reported narratives of non-disability prior to service or of any of various injuries in service, and thus are similarly not credible and not probative as based on his non-credible narratives. Layno. The clear and unmistakable evidence from service is detailed below. 

In this case, clear and unmistakable evidence supports the absence of increase in severity, or absence of aggravation, of a back disorder in service. This clear and unmistakable evidence consists of the following:

* service treatment records showing that the Veteran presented for complaints of back pain on May 23, 1986, on his 10th day following his May 13, 1986 entry into service, when he reported that the back pain was of five days' duration; 

* service treatment records showing that upon that May 23, 1986 treatment, he incorrectly denied a prior history of low back pain (clearly and unmistakably wrong based on the documented pre-service private hospitalization in September 1985 when he reported a history of back pain dating from an automobile injury at the age of 12 and continuing up to that time, with lower back pain then identified); 

* service treatment records showing that on May 23, 1986, he was assessed with mechanical low back pain and mild obesity, with the specific finding that there was no history of trauma causal of the current symptoms; 

* service treatment records showing that he was thereafter seen on multiple occasions in May 1986 for this low back symptomatology with no causal injury noted; that on June 2, 1986, less than three weeks after his entry into service, an Entrance Physical Standards Board (EPSBD) Proceedings was conducted, with report provided on DA Form 4707; 

* this EPSBD report noted subjective findings of low back pain with pushups; 

* this EPSBD report recorded the Veteran's self-report of injury to his back two years prior while playing football; 

* x-rays documented in the EPSB report revealed bilateral spondylolysis at L5; and 

* the EPSBD report found the Veteran unfit for service, with a "Permanent L3 Profile" assigned - "No running or lifting," based on the identified pre-existing back disability of bilateral spondylolysis at L5, and with two commanding officers, a Physical Evaluation Board liaison officer, and the Veteran himself signing this DA Form 4707 with a finding of unfitness due to this pre-existing disability, with two commanders and the liaison officer also signing the report and recommending and authorizing the service discharge and the Veteran concurring with the proceedings and requesting discharge. 

As already thoroughly discussed, the Veteran's post-service accounts of injuries in service contradict each other and are not supported by service records, and hence are not credible and therefore cannot be accepted as probative evidence. Private or VA medical assessments based on the Veteran's narratives are not probative based on their reliance on these non-credible narratives. Reonal; Layno.
 
While the June 2006 VA examiner concluded that he could not say without resorting to speculation which incidents had caused the Veteran's low back disorder to be persistently symptomatic, this conclusion was based on acceptance of the Veteran's narrative of injury in service. Because the Board does not find any of the Veteran's narratives of injury in service to be credible, the Board finds no credible incident in service to have precipitated any persistent symptomatic condition of the low back associated with pre-service bilateral spondylolysis.

The Board accordingly finds that the presumption of soundness upon service entry is in this case overcome by clear and unmistakable evidence both that the Veteran's low back disorder existed prior to service and that it was not aggravated (permanently increased in severity) during service. 38 U.S.C.A. § 1111, 1137; 38 C.F.R. § 3.304(b), 3.306. The above-detailed pre-service and service records, and the absence of contrary competent and credible evidence, in the Board's view constitute clear and unmistakable evidence, evidence which is both obvious and manifest, and without credible possibility of doubt supported by the record, that the Veteran's low back disorder did not increase in severity during service. 

The presumption of soundness having been overcome, the Board finds that the Veteran's claimed low back disorder existed prior to service and was not aggravated in service, with both clear and unmistakable evidence and the preponderance of competent and probative evidence against the Veteran's low back disorder having been aggravated in service. The Board accordingly concludes that service connection for the Veteran's low back disorder is not warranted. 38 C.F.R. § 3.303. 



ORDER

Service connection for a low back disorder is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


